Citation Nr: 1624001	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-22 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for low back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from February 1981 to November 1987 and from February 1988 to February 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in April 2009.  The RO issued a statement of the case (SOC) in June 2011.  The Veteran subsequently perfected his appeal with a VA Form 9 in August 2011.      

In May 2014, the Veteran's representative submitted a withdrawal of the Veteran's request for a board hearing.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e)(2015).

In August 2014, the Board remanded the Veteran's claim for further development.  A SSOC was issued in February 2015, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

As was noted in the August 2014 Board Remand, the Board notes that in February 2011, the RO denied the Veteran's claim for service connection for depression.  In March 2012, the Veteran submitted a petition to reopen his service connection claim for depression.  As the Veteran's petition to reopen has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  




FINDING OF FACT

The Veteran's low back strain is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees and less than 60 degrees, but not 30 degrees or less of flexion or any ankylosis of the spine.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for low back strain are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 
Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was notified via a letter in April 2008, in which the criteria for establishing increased evaluations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence were provided.   He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements, and those of his peers, in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Veteran underwent VA examinations in April 2008, August 2009 and December 2010.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the claimed disability.  They were  conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  

The case was remanded in August 2014.  The Board's August 2014 remand directed that the Veteran be afforded a VA examination, and to afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  In a September 2014 letter to the Veteran, the Veteran was asked to complete and return a VA Form 21-4142 for Kaiser Permanente, and Peachtree Orthopaedic Clinic.  The Veteran was also asked to indicate if he had received treatment at any additional VA medical facilities.  To date the Veteran has not returned a 21-4142 for Kaiser Permanente, or Peachtree Orthopaedic Clinic, or provided any additional medical evidence. 

The Veteran was afforded a VA examination in January 2015.  This examination is found to be adequate in so far as it thoroughly and accurately portrays the extent of the claimed disability.  It was conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability. It is thus clear that the examiner had the information required to properly consider the Board's inquiries. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Notably, neither the Veteran nor his representative has asserted that the April 2008, August 2009 and December 2010 and January 2015,  examinations were inadequate.

Accordingly, the requirements of the August 2014 remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

II. Degenerative Disc Disease Lumbosacral Spine

A.  Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58   (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedule criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2015).  Diagnostic Codes 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

B. Facts and Analysis 

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent for his service-connected low back strain.  

The Veteran's mother submitted a statement in April 2009 stating that the Veteran's back disability prevents him from performing normal daily functions, and she reported some days assisting him in getting dressed, cooking and cleaning.  

In April 2009, S. M., submitted a statement indicating the Veteran works at North Metro P&DC.  Mr. M. reported that the records reflect that his low back disability interferes with his employment due to excessive time off work.  

April 2002 X-rays from Kaiser Permanente show the Veteran had no significant arthritic changes.  In an April 2003 new patient visit note from Peachtree Orthopaedic Clinic, it was noted the Veteran had undergone four weeks of physical therapy and was assessed with having lumbar discogenic pain.   

In April 2008 the Veteran underwent a VA examination.  The Veteran reported back spasms, and a constant dull pain in his low back.  On a scale of 1 to 10, the Veteran reported pain anywhere between 2 and 10.  His pain was exacerbated by climbing stairs.  He was employed at the post office.  The Veteran reported missing 3 to 8 days of work per month due to back pain.  He had no loss of motor strength with flares of pain, though his activities might be limited because raising his legs to climb stairs might worsen his pain.  When pain flares, he reported taking a Vicodin and resting for 2 to 3 hours.  He reported driving exacerbates his pain, and on instances of severe pain he uses a cane.  The Veteran had fallen due to his back pain roughly 3 times in the prior 20 years, with the most recent fall 3 years ago.  He denied urinary or fecal incontinence, and reported sexual dysfunction.  He denied bowel or bladder dysfunction related to his back.  His job at the post office involved driving a truck locally, with the longest drive being 40 minutes.  He pushes wheel carts that weigh 150 to 300 pounds that can cause a flare of pain almost daily.  On examination, he had paraspinous muscle spasms and loss of lordotic curve.  Range of motion testing revealed flexion to 34 degrees with pain, extension to 15 degrees with pain, left lateral flexion to 20 degrees with pain, right lateral flexion to 16 degrees with pain, left lateral rotation to 35 degrees without pain, and right lateral rotation to 35 degrees without pain.  There was no radiation of pain into the legs.  Motor strength in the lower extremities was 4 out of 5.  X-rays were taken of the spine that revealed no acute abnormality.  The Veteran reported pain occasionally that radiates into his buttock, but stays centrally located.  

On a medical record from February 2008,  Dr. J. G, of Kaiser Permanente, stated that the Veteran had displacement of lumbar intervertebral disc without  myelopathy.  The Veteran's working condition required intermittent leave with episodes of incapacity occurring 1 to 2 times per month lasting 1 to 3 days.  The treatment plan was recommended as being intermittent application of heat, analgesics, rest, and muscle relaxants.  Other recommendations were proper lifting with avoidance of heavy lifting, and a home back care exercise program.  

The Veteran underwent an examination in August 2009.  The Veteran reported back pain that occasionally radiates to his legs.  He described the pain as sharp, knife-like, and stabbing.  He reported back spasms and stiffness.  His treatment modalities included muscle relaxants and heat pads.  He reported flare ups of pain that occurred two to four times per month that lasted four to six hours.  He denied requiring bedrest during a flare up, or incapacitating episodes.  He reported using a cane, but no other assistive device.  He reported working at the USPS, and pushing or wheeling 400 to 500 pounds, but on occasion he has wheeled up to 1300 pounds. He reported missing to 2 to 4 days per month due to back pain.  He denied urinary or bowel difficulty.  There was no tenderness to palpation of the lumbar spine.  On range of motion testing, he had flexion to 47 degrees, extension to 27 degrees, left lateral flexion to 28 degrees, right lateral flexion to 35 degrees, and left and right lateral rotation to 30 degrees.  There was evidence of painful motion.  There was no objective evidence of radiculopathy.    

In December 2010 the Veteran was afforded a VA examination.  He reported constant moderate to severe throbbing type pain in the low mid lumbar area.  He reported flare ups of pain that occur monthly.  He had received steroid injections, pain medication and physical therapy.  He was employed with the Atlanta Postal Service as a truck driver, and had difficulty lifting more than 50 pounds.  He reported missing 3 to 4 days per month due to pain.  On range of motion testing he had flexion to 80 degrees, extension to 0 degrees, left lateral flexion and rotation to 30 degrees, and right lateral flexion and rotation to 30 degrees.  There was objective evidence of pain on range of motion testing.  There was no additional limitation of motion following three repetitions.  There was no objective evidence of pain following repetitive motion.  X-rays were taken and showed mild degenerative spondylosis changes between L4 to S1.  

In January 2015 the Veteran was afforded a VA examination.  The Veteran reported pain in the middle of the low back that goes to his right buttock.  He was not on any treatment.  He denied experiencing flare-ups that impact the function of the thoracolumbar spine.  He reported experiencing an increase in pain when using the sleeping equipment in the truck he drives, and when driving on bumpy roads.  On range of motion testing his flexion was to 75 degrees, extension to 30 degrees, right and left lateral flexion was to 30 degrees, and right and left lateral rotation was to 30 degrees.  The range of motion did not contribute to a functional loss.  The Veteran had pain at terminal flexion.  There was no evidence of pain with weight bearing, or of tenderness or pain on palpation of the thoracolumbar spine.  He was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or range of motion following three repetitions.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability with repeated use over a period of time.  The examination was not conducted during a flare up, and the Veteran did not report flare-ups.  The examiner was unable to say without speculation, if pain, weakness, fatigability or incoordination limit functional ability with flare-ups.  There was no guarding or muscle spasms, and muscle strength testing was normal.  Sensory examination testing was normal, as was straight leg raising testing.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no evidence of ankylosis.  The Veteran does not have intervertebral disc syndrome, or episodes which require bed rest.  The Veteran reported using a brace on an occasional basis.  X-rays were taken which showed mild multilevel degenerative discogenic disease of the lower lumbar spine.  The Veteran reported not taking any medications because of his work as a truck driver, as any medications would compromise driving.  The examiner concluded that the examination was near normal, with some loss of terminal flexion and pain at terminal flexion.  The impact his back condition has on his employment, is that the back condition makes truck driving more difficult.   

The Veteran's lumbar spine disability is currently rated under Diagnostic Code 5237.  Under this code, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

As documented above, at no time during the course of the appeal has the Veteran had flexion less than 30 degrees; or, favorable ankylosis of the entire thoracolumbar spine.  None of his VA examiners found ankylosis or flexion less than 30 degrees warranting an increased disability rating.

At no time during the pendency of this claim has there been evidence to suggest that the Veteran suffers severe limitation due to his functional impairments.  At the April 2008 VA examination, the lowest flexion on exam was found to be 34 degrees, at the August 2009 examination the lowest flexion on exam was found to be 47 degrees, at the December 2010 examination the lowest flexion on exam was found to be 80 degrees, and at the January 2015 exam the lowest flexion on exam was found to be 75 degrees.  Additionally, none of the evidence of record demonstrates findings of ankylosis.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  Given the motion found by the VA examiners (including multiple findings of no ankylosis) and medical providers, the Board finds that that the Veteran does not have ankylosis of the thoracolumbar spine.  As such, a higher evaluation is not warranted due to functional loss.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  

Note (1) of 38 C.F.R. § 4.71a also instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  In the present case, despite subjective reports of radiating pain, objective neurological evaluations have consistently been normal.  At the April 2008 examination, the Veteran denied neurological symptoms, or bowel or bladder complaints.  At the August 2009 examination, though the Veteran reported radiating pain, there was no objective evidence of radiculopathy.  According to the January 2015 VA examination report, the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran has consistently denied bowel or bladder impairment.  As such, a separate evaluation for neurological impairment is not warranted.  

Higher evaluations are also available for intervertebral disc syndrome.  According to the VAMC records and the VA examinations, the Veteran does not suffer from intervertebral disc syndrome.  As such, rating him under Diagnostic Code 5243 for IVDS is not appropriate.  The Board notes that under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  However, in the present case, there is no evidence of bed rest prescribed by a physician.  The Veteran reported in April 2008 that he missed 3 to 8 days of work per month due to back pain.  This, however, has not been shown to have been prescribed by a physician.  According to a February 2008 note from Dr. G., the Veteran reportedly missed work 1 to 3 days per month due to his back condition.  The next higher evaluation under DC 5243 is a 40 percent evaluation, which requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in a 12 month period.  Even if the Veteran were prescribed bedrest due to incapacitating episodes, it would not give rise to a total of a 4 weeks during a 12 month period.  As such, even if he had IVDS, an evaluation due to incapacitating episodes would not be warranted.  Furthermore, the Veteran at the most recent examination in January 2015, did not assert he experienced incapacitating episodes, nor did the examiner find the Veteran had IVDS. 

The Veteran's belief, and the lay statements from his mother, that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of record. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected lumbar spine disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain and limitation of motion.  His 20 percent rating contemplates the impairment of function caused by painful and limited motion.  Specifically, the Board finds that the rating criteria for the Veteran's service-connected low back strain adequately contemplates the level of impairment that is demonstrated in the evidence of record. As noted above, musculoskeletal disability rating contemplates factors such as limitation of motion; functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint; and actually painful, unstable, or malaligned joints due to healed injury. The lumbar spine disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by the applicable rating criteria. Furthermore, the rating criteria of Diagnostic Code 5237 broadly evaluates the Veteran's lumbar spine disability based on overall severity, which is not limited in scope to specific symptoms. By definition, any manifestation of this disability that contributes to the severity of that disability is contemplated by the rating criteria. The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Rice Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice, disability rating based on unemployability due to service- connected disability; either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The Board notes that at the April 2008 and August 2009 VA examinations, the Veteran reported missing work due to pain.  He also reported having to forfeit a certain job opportunitie due to his back condition.  At the January 2015 examination, the Veteran reported an increase in pain when driving over bumpy roads or sleeping in the truck.  The Board concludes that the Veteran's statements provide evidence of how his service-connected disability has affected his employment. However, the Board does not construe these statements to indicate that the Veteran is asserting that he is unable to obtain or maintain employment.  Furthermore, a review of the record shows that the Veteran is employed, and has been employed for the duration of the appeal.  The record does not reflect that the  Veteran's service-connected low back strain renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

Since the preponderance of the evidence is against the claim, the provision of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  Based on the above, the Board finds that a rating in excess of 20 percent is not warranted.  The above evidence demonstrates none of the limitation of motion requirements or other types of impairment that are necessary to warrant a higher rating at any point as listed in the rating criteria, above, even when taking into consideration factors such as functional impairment due to pain, fatigue, weakness, and incoordination.  In the absence of evidence of incapacitating episodes, an increased rating based on the applicable rating criteria is not warranted.  Furthermore, the evidence does not demonstrate neurologic impairment to warrant a separate rating or ratings for such disability.


ORDER

Entitlement to a disability rating in excess of 20 percent for a low back strain is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


